                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                           Plaintiff,

              V.                                 Case No. 00-C-0309-S

JOHN P. MURPHY,

                           Defendant.


   ORDER APPROVING RENEWAL OF THE UNITED STATES' JUDGMENT LIEN


      Based on the United States' Motion and good cause appearing,

      THE COURT HEREBY APPROVES the renewal of the United States of America's

judgment lien against John P. Murphy in accordance with the provisions of the Federal

Debt Collection Procedure Act, 28 U.S.C.   §   3201.


      Dated this   {j ~ay of _/4~/_l_t_'I..._ _~ 2020.




                                                   United States District Judge
